NOTIFICATION OF LATE RECORD

Court of Appeals No., if known: 12-14-00337-CR

Trial Court Style: State of Texas vs. Larry Michael Maples
                                                                                     FILED IN
Trial Court No.: CR 13-00334                                                  12th COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                               1/7/2015 6:16:25
I am the official responsible for preparing the clerk's record in the above referenced  appeal.PM
The approximate date of trial was: November 6, 2014                                CATHY S. LUSK
                                                                                       Clerk
The record was originally due: January 5, 2015

I anticipate the length of the record to be: about 500 pages

I am unable to file the record by the due date the record is due because (check one)

__ the appellant is not entitled to appeal without paying the fee, and the appellant has failed
   to pay the fee or make arrangements to pay the fee for preparing the record. ·

_X_ my other duties or activities preclude working on the record and include the following:
     At this time the District Clerk's Office is shorthanded on employees and due to the
magnitude of the request in the Clerk's Designation, I have not been able to complete this task. I
anticipate this record will be completed by January 30, 2015.                     ·


I, as the undersigned court official, certify that a copy of this Notification of Late Record has
been served by first class mail or fax to the parties to the Jupgment or order being appealed.

Date _ _
           1
                __,_~-----
          ;_/_7_/
                n
                                      Pri



                                      Acknowledgment
                            (to be completed by notary or court clerk)

State of Texas:
County of Van Zandt :

Before me, the undersigned authority, on this day personally appeared - - - - - - - -
Known to me to be the person whose name is subscribed to the foregoing instrument and ·
acknowledged to me that she executed the same for the reasons expressed therein.

                                            signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                            Printed Name
                                                           -----------------